Citation Nr: 1025221	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right knee chondromalacia, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1993 to August 1993 
and from December 2003 to March 2005.

This case comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  A 
November 2007 rating decision granted service connection for 
right knee chondromalacia, status post arthroscopy, and assigned 
a 10 percent disability rating.  A January 2008 rating decision 
continued the 10 percent disability rating for right knee 
chondromalacia, status post arthroscopy.

In June 2009, the Veteran provided testimony during a hearing at 
the RO before the undersigned (Board hearing).  The transcript of 
the hearing has been associated with the claims file.  At the 
hearing, the Veteran submitted additional evidence consisting of 
a December 2008 signed statement from a North Dakota Army 
National Guard company commander, accompanied by the Veteran's 
waiver of initial RO consideration.  The Board accepts this 
statement for inclusion in the record and consideration by the 
Board at this time.  See generally 38 C.F.R. §§ 20.709, 20.800, 
20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that, during his June 2009 Board 
hearing, the Veteran identified recent VA treatment records for 
his right knee disability.  However, a review of the claims file 
reveals that there are no VA treatment records in the claims file 
dated after February 2008, when the Veteran underwent an 
orthopedic consultation at the Fargo VA Medical and Regional 
Office Center (VAMROC).  In this regard, VA's duty to assist 
pertains to obtaining records of the Veteran's relevant medical 
treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2009); 
38 C.F.R.  §§ 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because any 
record of recent treatment for the Veteran's right knee 
disability may be relevant to his claim, the AMC/RO should make 
further attempts to obtain these records, and, if they no longer 
exist, must make this express declaration to confirm that further 
attempts to obtain them would be futile.  The Veteran also has to 
be apprised of this.

Next, a December 2006 private medical record indicates that the 
Veteran was developing degenerative joint disease in his right 
knee.  VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Further, VA 
General Counsel has held that separate ratings under 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg), 
may be assigned for disability of the same joint.  VAOGCPREC 9-
2004.

Also, since his January 2008 VA examination, the Veteran has 
indicated that his right knee disability has worsened.  
Specifically, on his September 2008 substantive appeal, he 
indicated that he has daily pain, and that his knee lacked 
mobility and he was unable to complete many day-to-day operations 
due to his right knee.  During his June 2009 Board hearing, the 
Veteran stated that he had problems with weight-bearing on his 
right knee and wore a knee brace.  He was no longer able to take 
walks due to pain and required his sons to perform daily chores 
for him.  The Veteran testified that he was unable to perform the 
duties of his job as a physical education teacher and was 
currently assigned to a sedentary position of teaching the in-
suspension classes.  The Veteran also submitted the December 2008 
signed statement from a company commander of the North Dakota 
Army National Guard to the effect that the National Guard was 
recommending that the Veteran be discharged for medical reasons.  

Thus, the Board is of the opinion that the Veteran should be 
afforded a new VA examination to determine the current severity 
and all manifestations of his service-connected right knee 
chondromalacia, status post arthroscopy.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist requires 
a contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).    

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding the 
Veteran's treatment at the Fargo VAMROC for 
the period from February 2008 to the present, 
and any additional VA and non-VA medical 
records identified by him.  If any records 
are unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.	Thereafter, schedule the Veteran for a VA 
orthopedic examination performed by an 
appropriate medical specialist, to assess the 
current severity and all manifestations of 
his service-connected right knee disability.  
The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.  The 
examiner should indicate whether such review 
was accomplished.  All indicated tests and 
studies should be conducted and all clinical 
findings reported in detail.  Based on a 
thorough review of the claims file, and 
examination findings, the physician-examiner 
should provide an opinion that addresses the 
following:

a.	In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity 
of any pain.

b.	The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if the 
knee locks and, if so, the frequency 
of the locking.

c.	Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should 
also be described by the examiner.  
If feasible, the examiner should 
assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or 
incoordination in terms of the degree 
of additional range of motion loss.

d.	The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare- ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare- ups in terms of the 
degree of additional range of motion 
loss.

e.	The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability 
to work.

f.	The rationale for all opinions 
expressed must also be provided.

3.	The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  Return the 
case to the examiner if all questions 
posed were not answered.

4.	Readjudicate the Veteran's claim for an 
initial disability rating in excess of 10 
percent for right knee chondromalacia, 
status post arthroscopy, under all 
appropriate statutory and regulatory 
provisions and legal theories, including 
the opinions of VA's General Counsel 
discussed above, and any additional 
evidence received since the statement of 
the case (SOC) in August 2008.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC).  
It must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


